DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of species 2 in the reply filed on 07/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1 – 11 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 05/25/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement among species is withdrawn.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1 – 11 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the claims filed on 01/30/2020)

With respect to claim 1 the prior art discloses A photoelectric conversion apparatus comprising a plurality of pixels, wherein each of the pixels includes: 
a photoelectric conversion unit that stores charges generated by photoelectric conversion; 
a first charge holding unit; 
a second charge holding unit; 
a first gate configured to transfer charges stored in the photoelectric conversion 
and a second gate configured to transfer charges stored in the photoelectric conversion unit to the second charge holding unit.

Prior art Tsuboi et al US 2017/0163921 discloses a method of a first and second transfer gate that transfers photodiode signals to first and second holding units. However, the prior art does not teach or fairly suggest and wherein, in a period when the photoelectric conversion unit is storing charges to be transferred to the first charge holding unit, the potential of the first gate is set to a first potential, and the potential of the second gate is set to a second potential; 
wherein both the first potential and the second potential are higher than the potential of the first gate in a period when the charges of the photoelectric conversion unit are transferred to the first charge holding unit and the potential of the second gate in a period when the charges of the photoelectric conversion unit are transferred to the second charge holding unit; 
and wherein the first potential is lower than the second potential.

With respect to claim 6 the prior art discloses A photoelectric conversion apparatus comprising a plurality of pixels, wherein each of the pixels includes: 
a photoelectric conversion unit that stores electrons generated by photoelectric conversion; 
a first charge holding unit; 
a second charge holding unit; 

and a second gate configured to transfer electrons stored in the photoelectric conversion unit to the second charge holding unit.

Prior art Tsuboi et al US 2017/0163921 discloses a method of a first and second transfer gate that transfers photodiode signals to first and second holding units. However, the prior art does not teach or fairly suggest and wherein in a period when the photoelectric conversion unit is storing electrons to be transferred to the first charge holding unit, the potential of the first gate is set to a first potential, and the potential of the second gate is set to a second potential; 
wherein both the first potential and the second potential are potentials lower than the potential of the first gate in a period when the electrons of the photoelectric conversion unit are transferred to the first charge holding unit and the potential of the second gate in a period when the electrons of the photoelectric conversion unit are transferred to the second charge holding unit; 
and wherein the first potential is higher than the second potential.

With respect to claim 7 the prior art discloses A photoelectric conversion apparatus comprising a plurality of pixels, wherein each of the pixels includes: 
a photoelectric conversion unit that stores holes generated by photoelectric conversion; 
a first charge holding unit; 

a first gate configured to transfer holes stored in the photoelectric conversion unit to the first charge holding unit; 
and a second gate configured to transfer holes stored in the photoelectric conversion unit to the second charge holding unit.

Prior art Tsuboi et al US 2017/0163921 discloses a method of a first and second transfer gate that transfers photodiode signals to first and second holding units. However, the prior art does not teach or fairly suggest and in a period when the photoelectric conversion unit is storing holes to be transferred to the first charge holding unit, the potential of the first gate is set to a first potential, and the potential of the second gate is set to a second potential; 
wherein both the first potential and the second potential are potentials higher than the potential of the first gate in a period when the holes of the photoelectric conversion unit are transferred to the first charge holding unit, and the potential of the second gate in a period when the holes of the photoelectric conversion unit are transferred to the second charge holding unit; 
and the first potential is lower than the second potential.

Dependent claims 2 – 5 and 8 - 11 are allowable for at least the reason that they depend on allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/MARK T MONK/Primary Examiner, Art Unit 2696